Denny, J.
A general exception to his Honor’s findings of fact and to the signing of the judgment thereon, is insufficient to bring up for review the findings of the judge. As stated in Sturtevant v. Cotton Mills, 171 N. C., 119, 87 S. E., 992: “The alleged errors should be pointed out by specific exceptions as to findings of fact as well as law. Findings of fact by the judge are binding on us where supported by evidence, and when it is claimed that such finding is not supported by any evidence the exceptions and assignments of error should so specify. Such objection cannot be taken for the first time in this Court. Joyner v. Stancill, 108 N. C., 153; Hawkins v. Cedar Works, 122 N. C., 87.”
*853The exception taken by the plaintiffs points out no specific error. Hickory v. Catawba County, 206 N. C., 165, 173 S. E., 56. The judgment herein is based upon his Honor’s findings of fact and are presumed, in the absence of specific exceptions, to be supported by the evidence and are binding on us. The judgment based on those findings is correct. Sturtevant v. Cotton Mills, supra; Vestal v. Vending Machine Co., 219 N. C., 468, 14 S. E. (2d), 427; Smith v. Mineral Co., 217 N. C., 346, 8 S. E. (2d), 225; Harrell v. White, 208 N. C., 409, 181 S. E., 268; Roberts v. Davis, 200 N. C., 424, 157 S. E., 66; Wood v. Bank, 199 N. C., 371, 154 S. E., 623; Thomas v. Products Co., 194 N. C., 729, 140 S. E., 722; Rawls v. Lupton, 193 N. C., 428, 137 S. E., 175; Boyer v. Jarrell, 180 N. C., 479, 105 S. E., 9.
For the reason stated, the judgment of the court below is
Affirmed.